Title: Franco and Adrianus Dubbeldemuts to the American Commissioners, 30 October 1777
From: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
Rotterdam 30 octobre 1777
Comme Interessée dans Le Navire et Cargaison, dont Les papiers ci Incluse font Mentions, Nous prenons la Libertée, Messieurs, de vous Les remêtre, et de vous recommander tres particulierement cette afaire afin que par votre pouvoir, Le dit Navire (dont nous vous protestons, q’auqune autre Nation que hollandaise, est Interessee) soit rendue aux Proprietaires. Ils est Inutile de nous êtendre sur cette afaire. Votre integritté Vous mêtra au fait, et Nous Supplions Votre protection sur ycelle, afin qu’on nous rende Justice, par votre Intercession. Nous serons charmée d’aprendre par un mot de reponse vos Sentiment, a Cette Egard, et plus encore, s’il se rencontre q’que [quelques] occasions, a vous être utile, et vous prouver Notre gratitude; et L’affections avec Laquelle nous avons L’honneur de nous souscrire Messieurs Vos tres humbles et tres obeissants Serviteurs
Fr & A: Dubbeldemuts
 
Addressed: To / Messrs Franklin & Dean / a / Paris
